EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Linder (Reg. No. 31,707) on June 3, 2021.

Claims 1, 5, 13 and 17 have been amended as follows:
1. (Currently Amended) A method of controlling operation of a dual fuel engine burning a mixture of diesel fuel and a gaseous fuel, comprising: 
determining a target exhaust temperature; 
sensing an actual exhaust temperature of the burned mixture of diesel fuel and the gaseous fuel; 
determining an exhaust temperature deviation by comparing the actual exhaust temperature to the target exhaust temperature; 
comparing the exhaust temperature deviation to a threshold; 
adjusting at least one of a diesel injection start of injection, a rail pressure, an intake throttle, a wastegate, a compressor bypass valve, an exhaust throttle, a variable geometry turbocharger and engine valve timing when the exhaust temperature deviation exceeds the threshold to control charge- flow to the engine; and 
continuing the adjusting until the exhaust temperature deviation is less than the threshold.

 first flow of the gaseous fuel to one of the first and the second banks while increasing a second flow of the gaseous fuel to the other of the first and the second banks to maintain a constant total gaseous fuel flow to the engine.
13. (Currently Amended) A system for controlling operation of a dual fuel engine burning a mixture of diesel fuel and a gaseous fuel, comprising: 
a sensor configured to measure an exhaust temperature of the burned mixture of diesel fuel and the gaseous fuel; 
a processor in electrical communication with the sensor; and 
a non-transitory memory having instructions that, in response to execution by the processor, cause the processor to 
determine a target exhaust temperature; 
receive a measured exhaust temperature of the burned mixture of diesel fuel and the gaseous fuel from the sensor; 
determine an exhaust temperature deviation by comparing the measured exhaust temperature to the target exhaust temperature; 
compare the exhaust temperature deviation to a threshold; 
adjust at least one of a diesel injection start of injection, a rail pressure, an intake throttle, a wastegate, a compressor bypass valve, an exhaust throttle, a variable geometry turbocharger and engine valve timing when the exhaust temperature deviation exceeds the threshold to control charge-flow to the engine; and 
repeatedly adjust until the exhaust temperature deviation is less than the threshold.
 first flow of the gaseous fuel to one of the first and the second banks while increasing a second flow of the gaseous fuel to the other of the first and the second banks by a similar amount to maintain a substantially constant total gaseous fuel flow to the engine.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-12 directed to an invention non-elected without traverse.  Accordingly, claims 7-12 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or teach a system and method for controlling a dual fuel engine operating with a mixture of diesel and a gaseous fuel including comparing an exhaust temperature deviation between an actual exhaust temperature to a target exhaust temperature to a threshold and adjusting at least one of a diesel injection start of injection, a rail pressure, an intake throttle, a wastegate, a compressor bypass valve, an exhaust throttle, a variable geometry turbocharger and engine valve timing when the exhaust temperature deviation exceeds the threshold to control charge-flow to the engine until the exhaust temperature deviation is less than the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799